DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

  Status of the Application
2.	Claims 1-20 are pending in this application (17/003,752), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/01/2022, following the Non-Final Rejection office action dated 02/17/2022.    
	Claims 1-2, 5-6, 8-11, 14-15, and 17-20 have been amended.
	(Please see page 9 of Applicant Arguments/Remarks, filed on 06/01/2022) 
	Applicant's submissions have been entered.  

	  Withdrawal of Claim Objections
3.	Previous Objections to Claims 5 and 14 are hereby withdrawn as Applicant has amended the claims to resolve the noted informalities.    (Please see page 9 of Applicant Arguments/Remarks filed on 06/01/2022)

Double Patenting – Terminal Disclaimer
4.	This application (17/003,752) is subject to a Terminal Disclaimer with respect to the Patent US 10761835, issued on 09/01/2020.  
Please see the Terminal Disclaimer filed by Applicant on 06/07/2022 that has been approved by the office. 

Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed.

Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1. Examiner finds Applicant’s arguments in this regard, as detailed in pages 9-10 of Applicant Arguments/Remarks filed on 06/01/22, to be persuasive.  Specifically, the prior art of record does not fairly teach or suggest the combination of features: "redirecting, after invoking the function associated with the execution redirection flag, program control to a call handler residing in a software development kit (SDK) associated with the main program, the SDK developed by a third party; retrieving, based on the call handler of the SDK, data describing a modification used by the main program, the modification associated with changing the first version of user interface to a second version of user interface; invoking, during runtime of the main program and responsive to the function is called, the call handler to use the data  describing the modification to change the user interface to the second version; and returning the program control to the main program." as specified by claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 10 and 19 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent claims 2-9, 11-18, and 20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
7.	Claims 1-20 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191